Citation Nr: 1518152	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-17 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

2.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) (previously adjustment disorder with mixed disturbance of emotions and conduct).

3.  Entitlement to service connection for pseudogout, right knee.

4.  Entitlement to service connection for vision damage, post flash burns.

5.  Entitlement to service connection for traumatic brain injury (TBI).

6.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kenneth A. Wagoner, Attorney

ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims for entitlement to service connection for pseudogout of the right knee, vision damage post flash burns, TBI, and bilateral hearing loss and granted service connection for tinnitus and PTSD, assigning 10 percent and 30 percent evaluations respectively.  

The issues of entitlement to service connection for TBI and bilateral hearing loss and entitlement to increased evaluations for tinnitus and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2010, the Veteran filed a new claim for service connection for pseudogout of the right knee.

2.  Pseudogout is a form of arthritis which develops in response to the presence of calcium pyrophosphate dihydrate (CPPD) crystals in the joints; the presence of CPPD crystals in the joints is called chondrocalcinosis.

3.  In a December 2009 rating decision, the RO granted service connection for status post right knee surgery, degenerative joint disease (arthritis) with chondrocalcinosis. 

4.  There is no longer a case or controversy as to the issue of entitlement to service connection for pseudogout, as it has already been granted under different terminology.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to service connection for pseudogout because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

In a December 2009 rating decision, the RO granted service connection for status post right knee surgery, degenerative joint disease (arthritis) with chondrocalcinosis.  In the body of the decision, the RO noted that X-rays from the October 2009 examination showed moderately severe chondrocalcinosis, which the examiner noted can be a sign of calcium pyrophosphate dihydrate crystal deposition (CPPD) arthropathy.  The examiner diagnosed degenerative joint disease with chondrocalcinosis.  The RO granted service connection for this disability, status post surgery of the right knee.

Pseudogout is a form of arthritis that causes sudden attacks of joint pain and swelling.  Michael Becker, MD, Patient Information: Pseudogout (Beyond the Basics), UPTODATE (May 17, 2013).  Pseudogout is a name traditionally used for calcium pyrophosphate dihydrate (CPPD) crystal deposition disease, which has also been known as pyrophosphate arthropathy.  Michael Becker, MD & Lawrence M. Ryan, MD, Treatment of Calcium Pyrophosphate Crystal Deposition Disease, UPTODATE (September 26, 2014).  Chondrocalcinosis refers to radiographic calcification in hyaline and/or fibrocartilage, and is commonly present in patients with CPPD disease.  Id.

There Veteran's claim for service connection for pseudogout, a form of inflammatory arthropathy characterized by radiographic calcifications, has already been granted through the December 2009 grant of service connection for status post right knee surgery, degenerative joint disease (arthritis) with chondrocalcinosis.  Therefore, the Board lacks jurisdiction over the issue because it has been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, it will be dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to service connection for pseudogout is moot, and the issue is dismissed for lack of jurisdiction.


REMAND

Reason for remand:  To acquire relevant outstanding VA and private treatment records.

At the April 2011 VA mental health examination, the Veteran stated that he received mental health treatment from the VA Medical Center (VAMC) in West Plains, Montana beginning in August 2009, following separation from service.  In a November 2014 statement, the Veteran's attorney also stated that the Veteran received ongoing treatment at the Poplar Bluff, MO VAMC from at least 2011 and at the Harry S. Truman VAMC at Columbia, MO on various dates dating back to mid-2012.  Although the file contains some individual records of treatment at VA facilities, comprehensive records relevant to the Veteran's claims remain outstanding.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the AOJ must take all necessary action to procure these records.

In the November 2014 statement, the Veteran's attorney also indicated that the Veteran had received treatment in September 2012 and thereafter from the Ozarks Medical Center in West Plains, MO.  The treatment records of such care do not appear in the claims file, and attempts have not yet been made by VA to obtain them.  VA has a duty to make reasonable efforts to obtain relevant private treatment records on behalf of veterans.  Therefore, on appeal, they should be obtained, pending any necessary release from the appellant.  38 C.F.R. § 3.159(c)(1) (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from August 2009 to the present at the West Plains VAMC, from January 2011 to the present from the Poplar Bluff VAMC, and from January 2012 to present from the Columbia VAMC, and associate them with the file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the Veteran to provide a release form for records of treatment with the Ozarks Medical Center from September 2012 to the present.  After securing the Veteran's written authorization, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and allow her the opportunity to obtain the records.  

3.  Thereafter, complete any further development deemed appropriate and then readjudicate the claims of entitlement to increased evaluations for tinnitus and PTSD and entitlement to service connection for vision damage post flash burns, TBI and bilateral hearing loss in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


